Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 9/22/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-3, 9-10, 16, 27, 39 has/have been amended;
Claim(s) 17-26, 28-38, 40-56 is/are cancelled;
Claim(s) 57-58 is/are new;
Claim(s) 1-16, 27, 39, 57-58 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the double patenting rejection from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	
Applicant argues on p. 6 of remarks that claim 3 is not a contingent limitation. After review, the argument is persuasive because the instant claim is a system claim. However, as is explained in the claim mapping of claim 3 below, because claim 3 incorporates all the limitations of claims 1 and 2, prior art that meets one of the limitations of claim 2 would inherently meet the limitation(s) of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-16, 27, 39, 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterhoft (US 20130274563 A1; 10/17/2013; cited in previous office action) in view of Arons (US 20090177051 A1; 7/9/2009; cited in previous office action).
Regarding claim 1, Duesterhoft teaches a wound monitoring and/or therapy system (Abstract), comprising: 
a wound dressing configured to be positioned in contact with a wound (Fig. 20), the wound dressing comprising a plurality of sensors configured to measure one or more wound characteristics (Fig. 6; [0081]), wherein the plurality of sensors are arranged on a sensor strip or a string of sensors (Fig. 6; [0081]).
Duesterhoft does not teach wherein the plurality of sensors are positioned on a wound-facing surface of the sensor strip or string of sensors. However, Arons teaches in the same field of endeavor (Abstract) wherein the plurality of sensors are positioned on a wound-facing surface of the sensor strip or string of sensors (Fig. 2, 214; [0033]-[0034]; Fig. 5; [0042]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Duesterhoft to include this feature as taught by Arons because this enables sensing from the wound to track tissue healing progress ([0028]).
In the combination of Duesterhoft and Arons, Duesterhoft teaches at least one positioning device configured to indicate position and/or orientation in the wound of a first sensor of the plurality of sensors (Fig. 2A; [0052] “orientation indicator 210 can include, for example, an electronically-readable tag or marker for electronic recordation of the appurtenance orientation in the cavity wound”; [0071] “orientation indicators”; [0074] “plurality of sensor units including at least one positional indicator”; [0103] “positional indicator”; [0131] “the one or more sensor units include at least one positional indicator. For example, a positional indicator can indicate the relative distance of the sensor unit from an edge region of the appurtenance, For example, a positional indicator can indicate the position of the appurtenance relative to its expected depth in the cavity of the cavity wound during use.”); and 
a detector configured to determine, based on the indicated position and/or orientation, the position and/or orientation in the wound of the first sensor of the plurality of sensors ([0052]; [0131]; [0132] “external device”).
Regarding claim 2, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the plurality of sensors comprises at least one nanosensor ([0055] “nanosensors”), thermistor, conductivity sensor, Sp02 sensor, pH sensor, color sensor, optical sensor ([0065] “Optical Oxygen Sensors”; [0074] “optically resolvable detection indicator”; [0131] “optically resolvable detection indicator”, impedance sensor, and/or electrode.
Regarding claim 3, the combination of Duesterhoft and Arons inherently teaches wherein the optical sensor comprises at least one of a red, green, blue, and clear (RGBC) sensor and/or red, green, blue, and white (RGBW) sensor (the instant claim is further limiting “optical sensor” which is recited in the alternative in claim 2 and so Duesterhoft by virtue of teaching any other recited sensor of claim 2 would inherently read on this claim; alternatively, Duesterhoft [0065] incorporates by reference Grist, Samantha M., Lukas Chrostowski, and Karen C. Cheung. "Optical oxygen sensors for applications in microfluidic cell culture." Sensors 10.10 (2010): 9286-9316; https://doi.org/10.3390/s101009286 in which a CCD and other imaging/optical detectors is/are used to detect wavelengths (Grist p. 9290 paragraph 3; p. 9302 bottom through p. 9303 paragraph 2).
Regarding claim 4, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the plurality of sensors are arranged on a sensor strip (Fig. 6; [0081]).
Regarding claim 5, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the at least one positioning device is attached to or integrated within the sensor strip (Fig. 2A; [0052] “orientation indicator 210”; [0074] “including at least one positional indicator”; [0131] “the sensor units can be oriented in a repeating array”; “the one or more sensor units include at least one positional indicator”; Fig. 6).
Regarding claim 6, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the plurality of sensors are arranged on a string of sensors (Fig. 6; [0081]; [0131] “the sensor units can be oriented in a repeating array”).
Regarding claim 7, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the at least one positioning device is configured to wirelessly communicate with the string of sensors (Fig. 19; [0058]; [0123]; [0132]).
Regarding claim 8, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the at least one positioning device is configured to electrically communicate with the string of sensors (Fig. 19; [0058]; [0123]; [0132]).
Regarding claim 9, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the detector comprises a controller configured to determine the position and/or orientation in the wound of the first sensor of the plurality of sensors based at least on the indicated position and/or orientation and a relationship between positions and/or orientations in the wound dressing and/or the wound of the at least one positioning device and first sensor (Fig. 19; [0123]; [0131]-[0132]).
Regarding claim 10, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the relationship comprises at least known position and/or orientation offset between the at least one positioning device and the first sensor ([0131] “relative distance”).
Regarding claim 11, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the portion of the at least one positioning device is positioned outside of the wound (Fig. 2A-2B, orientation indicator 210; [0052]).
Regarding claim 12, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the at least one positioning device comprises at least one marking configured to communicate positioning information (Fig. 2A-2B, orientation indicator 210; [0052]).
Regarding claim 13, in the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the at least one marking comprises at least one of a barcode, a number, a letter, an alphanumeric code, a standard shape (Fig. 2A-2B, orientation indicator 210; [0052] “visual graphic”), an irregular shape, or a logo.
Regarding claim 14, Duesterhoft does not teach wherein the wound dressing is configured to communicate negative pressure to the wound. Note that Duesterhoft does teach applying vacuum ([0056]). However, Arons teaches in the same field of endeavor (Abstract) wherein the wound dressing is configured to communicate negative pressure to the wound ([0007]-[0009]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Duesterhoft to include this feature as taught by Arons because this promotes healing ([0003]).
Regarding claim 15, the combination of Duesterhoft and Arons teaches a kit comprising the wound dressing of Claim 14 (see regarding claim 14 above) and a negative pressure source configured to be fluidically connected to the wound dressing (Arons Fig. 1-2).
Regarding claim 16, Duesterhoft teaches a method of operating a wound monitoring and/or therapy system comprising a wound dressing (Fig. 20) including a plurality of sensors arranged on a sensor strip or a string of sensors configured to measure one or more wound characteristics (Fig. 6; [0081]).
Duesterhoft does not teach wherein the plurality of sensors are positioned on a wound-facing surface of the sensor strip or string of sensors. However, Arons teaches in the same field of endeavor (Abstract) wherein the plurality of sensors are positioned on a wound-facing surface of the sensor strip or string of sensors (Fig. 2, 214; [0033]-[0034]; Fig. 5; [0042]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Duesterhoft to include this feature as taught by Arons because this enables sensing from the wound to track tissue healing progress ([0028]).
In the combination of Duesterhoft and Arons, Duesterhoft teaches the method comprising:
collecting, from a positioning device positioned in or on the wound dressing, positioning data with a detector positioned over the wound dressing when the wound dressing is positioned over the wound (Fig. 2A; [0052]; [0071]; [0074]; [0103]; [0132]); and 
determining, with a controller, position and/or orientation in the wound of a first sensor from the plurality of sensors based on the positioning data (Fig. 19; [0052]; [0123]; [0131]; [0132] “external device”).
Regarding claim 27, Duesterhoft teaches a wound monitoring and/or therapy system (Abstract), comprising: 
a wound dressing configured to be positioned in contact with a wound (Fig. 20); 
a sensor tag, strip, or string comprising a plurality of sensors configured to measure one or more wound characteristics (Fig. 6; [0081]).
Duesterhoft does not teach wherein the plurality of sensors are positioned on a wound-facing surface of the sensor tag, strip, or string. However, Arons teaches in the same field of endeavor (Abstract) wherein the plurality of sensors are positioned on a wound-facing surface of the sensor tag, strip, or string (Fig. 2, 214; [0033] “array”-[0034]; Fig. 5; [0042]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Duesterhoft to include this feature as taught by Arons because this enables sensing from the wound to track tissue healing progress ([0028]).
In the combination of Duesterhoft and Arons, Duesterhoft teaches wherein the sensor tag, strip, or string is configured to be positioned in at least one of the wound or an area surrounding the wound (Fig. 6-7).
Regarding claim 39, Duesterhoft teaches a wound monitoring and/or therapy system (Abstract), comprising: 
a wound dressing configured to be positioned in contact with a wound (Fig. 20), the wound dressing comprising: 
a sensor support material comprising a plurality of sensors configured to measure one or more wound characteristics, wherein the plurality of sensors are configured to be positioned in at least one of the wound or an area surrounding the wound (Fig. 6-7; [0081]).
Duesterhoft does not teach the plurality of sensors are positioned on a wound-facing surface of the sensor support material. However, Arons teaches in the same field of endeavor (Abstract) the plurality of sensors are positioned on a wound-facing surface of the sensor support material (Fig. 2, 214; [0033]-[0034]; Fig. 5; [0042]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Duesterhoft to include this feature as taught by Arons because this enables sensing from the wound to track tissue healing progress ([0028]).
In the combination of Duesterhoft and Arons, Duesterhoft teaches the sensor support material comprising a plurality of tracks positioned on the sensor support material ([0058] “connected with wire”; [0109] “connector”; [0110] “connectors including wires”); 
wherein the sensor support material comprises a plurality of slits positioned between at least two adjacent tracks, positioned between at least two adjacent sensors, or positioned between at least one track and at least one adjacent sensor ([0081] “The substrate is porous to fluids within the wound cavity….a substrate 610 can be fabricated from a plastic mesh, gauze, or foam material…substrate 610 can include layers of different materials. In some embodiments, the sensor units 220 are embedded within the substrate 610, such as between layers of the substrate 610”; the porous substrate such as mesh, gauze, or foam of the reference inherently possesses slits as recited).
Regarding claim 57, the combination of Duesterhoft and Arons teaches wherein the sensor tag, strip, or string is configured to be positioned at least partially in the area surrounding the wound (Arons Fig. 6; [0051] “sensors 604 placed peripherally around dressing”; [0052]).
Regarding claim 58, the combination of Duesterhoft and Arons teaches wherein the sensor tag, strip, or string comprises a first sensor configured to be positioned in the area surrounding the wound and a second sensor configured to be positioned in the wound (Arons Fig. 6; Fig. 9; [0051] “sensors 604 placed peripherally around dressing”; [0052]; the reference is teaching multiple sensors that can sense the wound area via zones of sensors and so there will be sensors in the wound and sensors surrounding the wound).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792